I concur on every point decided in the opinion in this case, written by RAILEY, C.
However, as there are a number of cases now under submission in which questions are involved similar to those presented here, it is not amiss to consider more fully some of the alleged errors.
Under the statute, Section 3365, Revised Statutes 1919, the offense charged here is that of receiving money by the cashier, etc., of a bank, for deposit, "after he shall have hadKnowledge  knowledge of the fact that such banking institution .at Time.   . . is insolvent or in failing circumstances."
Appellant claims Instruction 5 was error, because it required a finding only that the defendant had knowledge of the failing condition of the bank, etc., at the time said deposits were received; whereas, the statute requires that he should have received a deposit after he had such knowledge. This argument is based upon a formal and not a real inaccuracy in the language of the instruction *Page 441 
when compared with the statute. The statute does not require that the knowledge, which the officer receiving deposits had, had come to him any length of time before the act of receiving the deposit. It would not matter whether it was a month before or an instant before. If at the time he received the deposit he had such knowledge, the reception was after the acquisition of the knowledge. His possession of the knowledge must have been acquired prior to that moment. It is his consciousness, at the moment he is receiving the deposit, of the peril to the depositor, which makes the act criminal. The statute is intended to cover every case in which an officer of such an institution receives a deposit when he knows, at the time he receives it, that it is likely to be lost.
II. Objection to Instruction 8 is argued by the amicuscuriae. That instruction told the jury that the failure of the banking institution in this case is prima-facie evidence of knowledge on the part of the defendant that the same was insolvent and in failing circumstances at the timePrima-Facie   the deposit was received. It is almost in theEvidence:     language of the proviso to Section 3365, RevisedPresumption.  Statutes 1919, and the same instruction has been repeatedly approved by this court, as counsel admits. The statute providing that such a failure shall be prima-facie evidence of knowledge is constitutional, and counsel concede that it has been so held. But he argues that since the decision in the case of State v. Swarens, 294 Mo. 139, and other cases of similar import, the instruction should be held bad. In the Swarens case this court held that possession of recently stolen goods was not a presumption of guilt, but was merely evidence to be considered by the jury, overruling an old precedent as shown by a long line of decisions. And for similar reasons it is argued we should overrule the precedent where decisions of this court have approved an instruction, such as the one objected to here. *Page 442 
Counsel overlooks the fact that the Legislature has authority to establish a rule of evidence so long as such rule does not conflict with rights guaranteed by the Constitution, and in so doing it may alter rules of evidence as they existed at common law or by previous statute. [12 C.J. 823; State v. Potello, 119 Pac. l.c. 1028; State v. Salmon, 216 Mo. l.c. 525; City of St. Joseph v. Farrell, 106 Mo. 437.] The Legislature has authority to declare that proof of certain facts or circumstances shall constitute prima-facie evidence of other facts which may be inferred. Such, for instance, as that a special tax bill shall be prima-facie evidence of the liability of the owner named therein for the amount of the bill. This court may overrule a precedent established by its own decisions in the interpretation of the common law as it did in the Swarens case. But it cannot repeal an act of the Legislature. We had authority to say in the Swarens case that the old rule should no longer be followed. It was not supported by legislative act. If the Legislature had declared that the possession considered there authorized a prima-facie presumption of guilt, we would have been bound by it.
The proviso to Section 3365 does not say how long after the reception of the deposit the failure of the bank shall take place in order to make it prima-facie evidence of knowledge on the part of the officer; but it requires that the bank shall be in a failing condition at the time the deposit is received, and a subsequent failure at any time thereafter will be prima-facie evidence of knowledge on the part of the bank official. Of course, there must be a causal connection between the failing condition at that time and the subsequent failure. If that condition did not result in failure, but was due to subsequent causes, that fact would be a good defense.
III. It is further claimed by the amicus curiae that the word "failure" as used in Instruction 8 should have been defined. It is argued that the jury should be told *Page 443 
whether a failure means insolvency, or a mereInsolvency.  closing of the doors of the bank; that a bank may be perfectly solvent and yet have to close.
The jury could experience no trouble in ascertaining the meaning of failure in this instance, because fourteen days after the deposit was received the board of directors of the bank suspended its business and its property was placed in the hands of the Finance Commissioner of Missouri for liquidation. It ceased to be a going concern, and at the time, as the evidence showed, its liabilities far exceeded its assets. From the evidence the jury could not misunderstand what was meant by failure. There was both insolvency and closing its doors for the purpose of liquidation of the assets. The State made out a perfect case against the defendant, and the judgment is properly affirmed. All concur.